Citation Nr: 9902969	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a varicose vein 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to August 
1962.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a February 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO), whereby an increased 
evaluation for a varicose vein disorder was denied.

A hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., via videoconferencing 
techniques, with the RO in Atlanta, Georgia on September 16, 
1998.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a varicose 
vein disorder has been developed.

2.  A varicose vein disorder is manifested primarily by leg 
pain.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
varicose vein disorder are not met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.71a Diagnostic Code 
7120 (1997), (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a varicose 
vein disability in a rating action dated January 1998, which 
was effective from September 1997, after the RO noted that 
the veteran's service medical records showed that he 
underwent a left vein ligation and stripping of the saphenous 
veins of the left lower extremity.  The initial 
noncompensable evaluation was increased to a 10 percent 
evaluation in a June 1998 rating action, effective September 
1997.  Although that rating increased the veteran's 
evaluation, the rating remains less that the maximum benefit 
available, and thus the RO's decision does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran contends that his varicose vein disorder is more 
severe than currently evaluated.  He specifically contends 
that he is manifests leg pain.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  A varicose vein disorder is contemplated by 
Diagnostic Code 7120.  

However, for appellate purposes, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The rating criteria concerning diseases of the arteries and 
veins were changed on January 12, 1998.  Prior to that date, 
a compensable (10 percent) rating for a varicose vein 
disorder contemplated a moderate disorder, with varicosities 
of superficial veins below the knees, with symptoms of pain 
or cramping on exertion.  A mild or asymptomatic disorder was 
evaluated as zero percent disabling.  A note following this 
rating states that severe varicosities belong the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
will be rated as moderately severe.  An evaluation greater 
than 10 percent was contemplated by a moderately severe 
disorder, involving the superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, and no involvement of the 
deep circulation.  A moderately severe disorder that is 
unilateral in nature was evaluated as 20 percent disabling.  
A severe disorder, involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging over two centimeters in diameter, with marked 
distortion and sacculation, edema, and episodes of 
ulceration, but no involvement of the deep circulation was 
evaluated as 40 percent disabling for a unilateral disorder.  
Finally, a pronounced disorder contemplated the findings of 
the severe disorder with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, as 50 percent 
disabling for a unilateral disorder.  

The ratings in effect since January 12, 1998 contemplate a 
disorder manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, as 10 percent disabling.  A 20 percent 
evaluation is contemplated by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
contemplated by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating contemplates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned where the 
following findings are attributed to the effects of varicose 
veins:  massive board like edema with constant pain at rest.  

The recent medical evidence consists of examinations dated 
November 1997 and May 1998.  The report of the VA rating 
examination, dated November 1997, shows that the examiner 
obtained a history from the veteran, which included him 
injuring his left leg.  The examiner found the veteran's left 
leg to have a normal range of motion of the hip with  flexion 
to 125 degrees, extension normal between 0 and 30 degrees 
without pain, abduction to 25 degrees and 45 degrees without 
pain, as well as external and internal rotation to 60 and 40 
degrees respectively.  His knee showed flexion to 140 degrees 
without pain, full extension to zero degrees without pain.  
His medial and lateral collateral ligaments show upon varus 
and valgus stress, "neutral and 30 degrees of flexion normal 
with no motion."  He had no erythema or knee effusions, no 
erythema or lesions of the leg.  He had a small scar 
approximately 4 centimeters on his ankle as well as in his 
left groin from previous surgeries.  His sensory examination 
showed no focal neurologic deficits and no specific areas of 
neuropathy.  The examiner gave an impression of "chronic leg 
pain without any specific findings on [objective] 
examination."  

The report from the veteran's May 1998 Independent Medical 
Evaluation is also of record.  The examiner reported that the 
veteran provided a history of an ankle injury and vein 
stripping during service.   The veteran also stated that he 
wore support hose for this disorder.  The examiner reported 
that he had some discomfort in the leg after prolonged 
standing.  An objective examination of the lower extremities 
revealed no obvious ulcers or edema, no stasis pigmentation 
or eczema noted on either side, and that good peripheral 
pulses were noted.  The impression was varicose veins left 
calf, status post vein stripping in 1961, and slight 
paresthesia from the sensory branch of the saphenous nerve.  
The examiner noted that the veteran complained of numbness, 
burning, and fatigue in the left leg with prolonged walking 
or standing.  He works as a weaver, and has some discomfort 
when standing two to three hours per day.   

The evidence also includes a transcript of the veteran's 
personal hearing, conducted via videoconference techniques, 
dated September 16, 1998.  At that hearing the veteran 
testified that he wears support hose at all times unless he 
is bathing, that his varicose vein disorder throbs, aches, 
and becomes aggravated with standing, and although he stands 
for prolonged periods at his place of employment, that "I've 
been with this man for over 20 years, and [when] it starts 
bothering me, I can sit down anytime I want to.  I mean he 
doesn't push... .  [H]e has no problem with me going to sit 
down ... and I can also elevate this leg."  

The evidence does not show persistent edema, incompletely 
relieved by elevation of extremity with or without beginning 
stasis pigmentation or eczema, so that a 20 percent rating 
under the criteria in effect subsequent to January 12, 1998 
is warranted.  In addition, the evidence does not show that a 
20 percent rating is warranted under the regulations in 
effect prior to that date.  That is, there is no evidence to 
show a moderately severe varicose vein disability, involving 
superficial veins above and below the knee,... or severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms (emphasis added).  In 
fact, the Independent Medical Examination report shows that 
the veteran exhibits varicose veins of the left calf, and 
that there were no obvious ulcers or edema, and no stasis 
pigmentation or eczema noted.  There were good peripheral 
pulses noted.  In addition, the VA rating examiner noted that 
the veteran exhibited "chronic leg pain without any specific 
findings on [objective] examination" (emphasis added). 

The evidence does show that the veteran has some discomfort 
on prolonged periods of standing.  As the ratings in effect 
subsequent to January 12, 1998 specifically provide a 10 
percent rating for aching and fatigue in leg after prolonged 
standing, with symptoms relieved by elevation of the 
extremity or compression hosiery, a 10 percent rating under 
those regulations is shown.  However, as a rating greater 
than 10 percent is not shown under either regulation, an 
increased rating is not warranted for a varicose vein 
disability.  



ORDER

Entitlement to an increased rating for a varicose vein 
disability is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


